Dear Mr. Tureau:
You have requested the opinion of this office as to whether those members of the Ascension Parish Police Jury representing that portion of Ascension Parish included in the East Ascension Consolidated Gravity Drainage District, ex-officio, may constitute the board of commissioners of the drainage district.
The board of commissioners of the East Ascension Consolidated Gravity Drainage District is made up of the police jurors from the east side of the Mississippi River in Ascension Parish. This make-up of the drainage district was authorized by Act 806
of 1982, § 2, which amended and reenacted § 3 of Act 91
of the 1948 Regular Session to read, in part, as follows:
     Police jurors who represent that portion of Ascension Parish included in the East Ascension Consolidated Gravity Drainage District shall ex-officio constitute the board of commissioners of such consolidated gravity drainage district, and police jurors who represent that portion of said parish in the West Ascension Consolidated Gravity Drainage District shall ex-officio constitute the board of commissioners of such consolidated gravity drainage district.
It is our opinion that this Act answers your question in the affirmative.  The police jurors who represent East Ascension Parish shall ex-officio constitute and represent that portion of said parish as the board of commissioners of the East Ascension Consolidated Gravity Drainage District.
I trust this answers your inquiry.  If you have any further questions, please do not hesitate to call upon me.
Sincerely,
                           RICHARD P. IEYOUB Attorney General
                           BY: GLENN R. DUCOTE Assistant Attorney General
GRD:cdw-283z